United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    May 24, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-41708
                           Summary Calendar



                       JEFFERY WARREN SANDERS,

                                                 Plaintiff-Appellant,

                                versus

             TRACY JOHNSON; SHIRLEY MEYERS; JACK MEYERS,

                                                 Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. G-01-CV-143
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jeffery Warren Sanders, Texas prisoner # 680206, appeals the

dismissal of his pro se, in forma pauperis 42 U.S.C. § 1983

complaint.     He asserts that the defendants engaged in fraud and

unfair practices in filing a police report against him for a bad

check charge, which resulted in his plea of nolo contendere to the

offense and to a revocation of his parole.    The district court did

not abuse its discretion in dismissing as frivolous Sanders’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
claims, inasmuch as his allegations implicate the invalidity of his

conviction and revocation, and Sanders has not demonstrated that

these have been invalidated.   Heck v. Humphrey, 512 U.S. 477, 487

(1994); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

Consequently, the judgment of the district court is AFFIRMED.




                                2